DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-8, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Consigliio et al. Patent No. US 5,682,047.
	Regarding claims 1, 8, 15, Consiglio discloses a method comprising: 
providing an electrostatic discharge (ESD) pulse to an electronic device, the electronic device comprising a thyristor [Fig. 6a, SCR shown] having a first and a second terminal [Fig. 6a, anode and cathode terminals of the SCR]; 
injecting a current at the first terminal of the thyristor in response to the ESD pulse, the current flowing from the first terminal to the second terminal, a value of the current corresponding to an intrinsic resistance of the thyristor [during an ESD event, current is injected at the RC terminal and triggers the transistor 44 to turn on]; 
self-triggering the thyristor in accordance with a trigger voltage of the thyristor [when the voltage signal goes above the threshold voltage of the SCR, transistors 12 and 14 turn on], the trigger voltage corresponding to a length of the electronic device and to the 
	Regarding claim 2, Consiglio discloses that the thyristor further comprises: a first and a second bipolar transistor [Fig. 6a, transistors 12 and 14], the first bipolar transistor coupled to the first terminal [Fig. 6a, Vss], the second bipolar transistor coupled to the second terminal [Fig. 6a, VDD]; and a metal-oxide semiconductor (MOS) transistor coupled to the second bipolar transistor [Fig. 6a, MOSFET 42 coupled to the bipolar transistor 14].
	Regarding claim 3, Consiglio discloses the first terminal is an anode terminal [Fig. 6a, anode terminal 18] wherein the second terminal is a cathode terminal [Fig. 6a, cathode terminal 16].
	  Regarding claims 4, 19, Consiglio discloses that self-triggering the thyristor comprises the electronic device going into high injection mode [the thyristor is in the high injection mode during an ESD event].  
	Regarding claims 5, 17, Consiglio discloses that increasing the trigger voltage corresponds to a decrease in the length of the electronic device [col. 5 lines 44-65].
	Regarding claims 6, 18, Consiglio discloses that decreasing the trigger voltage corresponds to an increase in the length of the electronic device [col. 3 lines 35-40].  
	Regarding claims 7, 20, Consiglio discloses that the ESD pulse is delivered by a human body [col. 1 lines 14-20].
claim 14, Consiglio discloses that an input-output cell of the integrated circuit is within a ring on a periphery of the integrated circuit, wherein the method further comprises protecting the integrating circuit based on an ESD discharge on the periphery of the integrated circuit [Fig. 9; col. 6 lines 36-44].
Regarding claim 16, Consiglio discloses that the trigger voltage of the thyristor is adjusted based on the intrinsic resistance [based on resistor 96; col.  5 lines 44-53].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Consigliio et al. Patent No. US 5,682,047, in view of Song et al.  Ker et al. Publication No. US 2010/0103570.
	Regarding claim 9, Consiglio does not disclose a thyristor of the second electronic device.
	Ker discloses an ESD protection circuit, comprising: a first SCR [Fig. 4, SCR_U] and a second SCR [Fig. 4, SCR_D] connected between the positive and negative rails.  Song discloses providing a second ESD pulse in to a thyristor of the second electronic device, the thyristor of the second electronic device having a second anode terminal and a second cathode terminal; injecting a second current at the second anode terminal in response to the second ESD pulse, the second current flowing from the second 
	Consiglio and Song are analogous ESD protection circuits.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Song’s second SCR, into Consiglio, for the benefit of protecting the load from both positive and negative ESD events.
	Regarding claim 10, Song discloses that the integrated circuit further comprises an electronic component coupled to the protection circuit, the method further comprising protecting the electronic component from the first and the second ESD pulse [protecting the load from both the positive and negative ESD events].
	  Regarding claim 11, Song discloses that the anode terminal of the first electronic device is coupled to the cathode terminal of the second electronic device [Fig. 4, cathode and anode terminals of SCR_U and SCR_D are electrically coupled].
	Regarding claim 12, Song discloses that the anode terminal of the second electronic device is coupled to the cathode terminal of the first electronic device [Fig. 4, cathode and anode terminals of SCR_U and SCR_D are electrically coupled].
claim 13, Song disclose that the protection circuit provides bi-directional ESD protection [positive and negative events].
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836




/DHARTI H PATEL/Primary Examiner, Art Unit 2836